Jennifer R. Bergh, Esq. (SBN 24103791)
Kristin Zilberstein, Esq. (SBN 24104960)
GHIDOTTI BERGER
600 E. John Carpenter Fwy. Ste. 200
Irving, Texas 75062
Ph: (949) 427-2010
Fax: (949) 427-2732
jbergh@ghidottiberger.com

Attorneys for Movant,
US Bank Trust National Association.,
as trustee of the Tiki Series III Trust, its successors and assigns

                        IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

IN RE:                                                § CASE NO.: 16-52882 -CAG
                                                      §
ARTURO GARCIA                                         § CHAPTER 13
                                                      §
       DEBTOR,                                        §
                                                      §
                                                      §
US BANK TRUST NATIONAL                                §
ASSOCIATION., AS TRUSTEE                              §
OF THE TIKI SERIES III TRUST                          §
                                                      §
       MOVANT,                                        §
                                                      §
ARTURO GARCIA                                         §

       RESPONDENT.


    NOTICE OF TERMINATION OF AUTOMATIC STAY DUE TO FAILURE TO CURE
                               DEFAULT


   1. On September 15th 2017 an Agreed Order resolving Movant’s APO was entered with the court.
       The Debtor failed to comply with the terms of the Agreed Order and a default letter was sent to
       Debtor pursuant to the terms of the Agreed Order. Following proper notice Debtor failed to
       cure the deficiency according to the terms of the Agreed Order and pursuant to the Order is not
       entitled to another default letter.


                                                      1
                                             NOTICE OF TERMINATION
2. In Accordance with the terms of the Agreed Order the automatic stay is terminated with
   respect to US Bank Trust National Association, AS Trustee of the TIKI Series III Trust.


                                                 Respectfully submitted,
                                                 GHIDOTTI BERGER

                                                 By /s/ Jennifer R. Bergh,
                                                 Jennifer R. Bergh, Esq
                                                 State Bar No. 24103791
                                                 600 E. John Carpenter Fwy. Ste. 200
                                                 Irving, Texas 75062
                                                 Ph: (949) 427-2010
                                                 Fax: (949) 427-2732




                                             2
                                   NOTICE OF TERMINATION
Jennifer Bergh, Esq. (SBN 24103791)
Kristin Zilberstein, Esq. (SBN 24104960)
GHIDOTTI BERGER
600 E John Carpenter Fwy., ste. 200
Irving TX 75062
Ph: (949) 427-2010
Fax: (949) 427-2732
jbergh@ghidottiberger.com

Attorney for Creditor,
US Bank Trust National Association as Trustee of the Tiki Series III Trust, its successors and
assigns


                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


IN RE:                                         § CASE NO.: 16-52882-CAG
                                               §
Arturo Garcia,                                 § CHAPTER 13
                                               §
          DEBTORS,                             § CERTIFICATE OF SERVICE
                                               §
                                               §
                                               §
                                               §
                                               §
                                               §
                                               §
                                               §
                                               §
                                               §
                                  CERTIFICATE OF SERVICE


          I am employed in the County of Orange, State of California. I am over the age of

eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,

Santa Ana, CA 92705.

          I am readily familiar with the business’s practice for collection and processing of

correspondence for mailing with the United States Postal Service; such correspondence would



                                                  1
                                   CERTIFICATE OF SERVICE
be deposited with the United States Postal Service the same day of deposit in the ordinary

course of business.



On January 3, 2019 I served the following documents described as:

                         NOTICE OF TERMINATION OF AUTOMATIC STAY DUE TO
                          CURE DEFAULT

on the interested parties in this action by placing a true and correct copy thereof in a sealed

envelope addressed as follows:

(Via United States Mail)
Debtor                                              Chapter Trustee
Arturo Garcia                                       Mary K Viegelahn
5603 Staack Ave.                                    Chapter 13 Trustee
San Antonio, TX 78240                               10500 Heritage Blvd Suite 201
                                                    San Antonio, TX 78216
Debtors’ Counsel
J. Todd Malaise                                     Mary K. Viegelahn10
909 NE Loop 410, Suite 300                          San Antonio Chapter 13 Trustee
San Antonio, TX 78209                               909 NE Loop 410, Suite 400
                                                    San Antonio, TX 78209

_xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
the United States Postal Service by placing them for collection and mailing on that date
following ordinary business practices.

______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
Eastern District of California

///

///
__xx_(Federal) I declare under penalty of perjury under the laws of the United States of
America that the foregoing is true and correct.

       Executed on January 3, 2019 at Santa Ana, California

/s / Jennifer Bergh
Jennifer Bergh




                                                2
                                 CERTIFICATE OF SERVICE
